SEABURY, J.
The plaintiff sues to recover a sum of money paid to an alleged agent of the defendant under protest for demurrage charges accrued upon a car of stoneware consigned to the plaintiff. The plaintiff claims that the car was shipped with directions to notify the plaintiff at 95 Forsyth street of the arrival of the car. The defendant claimed that it was directed to notify the plaintiff at 45 Forsyth street.
Against the objection and exception of the defendant the court received in evidence a paper purporting to be a copy of the bill of lading. This paper was not shown to be a copy of the bill of lading, nor was any foundation laid for the introduction of secondary evidence. In view of the issue in dispute, the reception of this evidence was prejudicial to the defendant, and requires that the judgment should be 'reversed.
Our attention is called to other errors which were committed upon the trial; but, as the judgment must be reversed for the reason stated above, it is unnecessary to discuss them at this time.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.